UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL E. WELLS,
                              Plaintiff,
                                                               19-CV-5399 (CM)
                     -against-
NEW YORK STATE COURTS; NEW YORK                                ORDER OF DISMISSAL
DEPT. OF CORRECTIONS,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated October 25, 2019, the Court directed Plaintiff to file an amended

complaint within sixty days. On December 4, 2019, the order was returned to the Court with a

notation on the envelope indicating that Plaintiff is no longer held at that facility. Plaintiff has not

complied with the Court’s order, has failed to notify the Court of a change of mailing address,

and has not initiated any further contact with the Court, written or otherwise. Accordingly,

Plaintiff’s complaint, filed in forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 27, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
